WHITING, J.
This proceeding was heard by this court and our findings of facts and conclusions of law are on file. Reference is made to such findings and conclusions as well as to the transcript of evidence.
[1] Prom the findings of fact it appears that respondent, aduly admitted attorney át law of this court, was guilty of unprofessional conduct such as, if that of an older and more experienced lawyer, would disclose him unfit to be a practitioner at the bar of this or any other court..
The misconduct charged and proven relates to but one matter, and, so far as we are advised, his professional conduct has in *406other matters been free from cause’for criticism. He was, at the time of said misconduct, barely past his majority, and had been admitted to practice hut four or five months. Such misconduct does not appear to have been prompted by mercenary motives. Moreover, he has evidenced a sincere regret for same, as well as' a desire to make good such financial loss as may have resulted to his client through his misdoing.
We are convinced that respondent is now and will continue-to be a proper person to practice law in the courts of this state. This proceeding is therefore dismissed, but at respondent’s cost.